Title: To George Washington from Henry Knox, 21 January 1787
From: Knox, Henry
To: Washington, George



New York 21st January 1787.

I wrote you my dear Sir last week and then mentioned to you the operations against the insurgents were to commence the 19th or 20th since then I have received in confidence the enclosed orders of the governor. You will be able having this for the explanation to judge more clearly of the progress of the business. You will please to retain these papers in your hands for although, no object will be frustrated by a publication in Virginia yet my friend who communicated them would not like to have it known that he did so.
I have no clear information of the determination of the insurgents whether they will meet general Lincoln or not—Some verbal information of a gentleman who came through the Country from Boston informs that the insurgents are in high spirits, and declare, that they wish for nothing more than to meet the governmental forces in the field. The great danger to the government appears to me to consist in the circumstance of the insurgents eluding General Lincolns troops, who are drafted for thirty days. The insurgents will know this and if they act accordingly and wait untill the Militia are disbanded, the exertions of government will be rendered abortive. But if they can be brought to face General Lincolns whole force I am persuaded they will be ruined.
After a period of upward of two months when Congress should have met agreably to the confederation, a sufficient number

of members from seven states met one day last week. But not agreeing in the choice of a President they adjourned from day to day. It is expected they will be organized in the course of the present week so far as to proceed to business, that is such business as can be done by seven states. It is probable however that nine states will be represented in two or three weeks. I am my dear Sir with respectful compliments to Mrs Washington Your respectfully Affectionate

H. Knox

